Appellant was convicted in the district court of Lubbock County of transporting intoxicating liquor, and his punishment fixed at two years in the penitentiary.
Appellant lived at the little town of Abernathy, and seems to have owned an old Ford car which he ran as a service car. On the night in question he was seen by officers in Lubbock at various times between eight o'clock at night and two o'clock the next morning, at which latter time he was arrested. The officers were watching a place where they suspected a group of negroes were engaged in gambling and saw a car coming and observed it turn into the alley where they were and came down to a point where it stopped opposite a house occupied by a negro woman. Appellant was driving the car. When the car stopped at the woman's house appellant got out and went into the house. Another man was in the car who then drove it down to the corner. The officers went to the corner and found one J. B. Dunlap in the car and arrested him and at once went to the negro woman's house and arrested appellant. In the car was found a two gallon jug containing something over a gallon of whiskey which upon analysis was found to contain 38 per cent alcohol. Other bottles containing more or less of the same liquid were in the car. The car seems not to have been out of the officers' sight from the time they saw it coming down a public street and into a public alley until it was searched and the liquor found in it. Appellant denied being in the car when it drove up to the point where the officers found it, but claimed to have gone on foot to the woman's house. He said that he had lent his car *Page 378 
some time before that during that night to a stranger whom he had carried from Abernathy to Lubbock earlier in the night. That he did not even know his car was parked in the neighborhood of the woman's house, and that he had no connection with the liquor found in it. These defensive matters were submitted appropriately and affirmatively both in the main charge and special charges which were given, and the fact issues which were decided against appellant seem supported by the testimony.
We do not regard this as a case of circumstantial evidence. According to the State's testimony appellant was driving the car on a public highway, which car when searched contained intoxicating liquor. Appellant had several special charges given and some refused, but no bill of exceptions was taken to the refusal, nor is there any notation upon the refused charges that an exception was reserved when the court declined to give them.
By a bill of exceptions appellant complains that a number of witnesses introduced by him were not permitted to testify that his general reputation for truth and veracity was good. At the time these witnesses were on the stand appellant had not been offered as a witness, nor had any attack been made on his reputation for truth and veracity. Numerous authorities are cited by Mr. Branch in his Annotated P. C., p. 115, holding that in such case proof of the general reputation of the defendant for truth and veracity is not receivable.
For some reason appellant saw fit to undertake to prove the good reputation for peace and quietude and as a law-abiding citizen and for being a hard working man, of his companion in the car, J. B. Dunlap. He introduced witnesses to testify in this regard. We do not think it at all amiss for the State to ask one of appellant's witnesses if it was not true that witness had paid a fine for J. B. Dunlap for carrying a pistol on the occasion of the alleged transportation of the intoxicating liquor. We think the reason offered by the witness for having paid said fine might have been received by the trial court, but his action in declining to let the witness testify in full to said reasons seems so far incapable of affecting the question of appellant's guilt or innocence in the instant case as that the rejection of such testimony would not be held to be reversible error. Statements made by the appellant at variance with his testimony as given upon the trial could be proved against him by the State in rebuttal. This disposes of all the contentions made by appellant, and finding no error in record, judgment is affirmed.
Affirmed. *Page 379 
                    ON MOTION FOR REHEARING.